DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
A search of the prior art has shown that there is no search burden in examining all of the species of the compounds having the structure of Formula I. Therefore, upon further consideration, the election of species of 28 October 2021 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107880056—machine translation relied upon) (hereinafter “Wang”).
Regarding claims 1-4, 9, and 12: Wang discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.}.
The organic layer comprises an emissive layer and the emissive layer comprises the compound shown below along with ADN as a host material {(p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.), (p. 19, Compound 92)}.

    PNG
    media_image1.png
    788
    796
    media_image1.png
    Greyscale


The compound shown above is an emitter in the emissive layer {p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.}.
Where the compound of Wang comprises: two pairs of R are ether that are joined together to form a ring; two R comprise pyridine; one R comprises diphenylamino substituted with two phenyl groups; one R comprising diphenylamino that is substituted with an alkenyl group that joins the two phenyl groups together and one of the phenyl groups is additionally substituted with a substituent phenyl group.

Regarding claim 7: Wang discloses all of the features with respect to claim 1, as outlined above. 
The Compound comprises two acceptor groups as described above. Additionally, one R is an acceptor unit. While an additional R is an acceptor unit, the current claim limitations only state that “one R comprises a donor substituent” and does not place any limitations that additional groups R cannot be an acceptor unit.

Regarding claim 19: Wang discloses all of the features with respect to claim 1, as outlined above. 
As described above, the compound of Wang used as an emitter material in the emissive layer, and the emissive layer additionally comprises a host material. An emissive layer comprising both a host and a dopant is a formulation.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”).
Regarding claims 1-4: Kwong discloses Compounds 482-492, each of which meets the limitations of the Formula I—Compound 492 is shown below as representative of the compounds {pp. 81-83}.

    PNG
    media_image2.png
    788
    769
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”).
Regarding claims 9-10: Kwong discloses all of the features with respect to claim 1, as outlined above.
Claim 9 differs from claim 1 in that the compound having the structure of Formula I is comprised in an organic light emitting device.
Kwong ‘409 does not teach a specific device comprising one of Compounds 482 to 492.
However, Kwong ‘409 teaches that Compounds 482 to 492 have the structure of Kwong ‘409’s Formula 2 {paragraph [0098]}.
Kwong ‘409 teaches that the compounds having the structure of Formula 2 of Kwong ‘409 an be incorporated into an organic light emitting device comprising an anode, a cathode, and an organic layer comprising the compound having the structure of Formula 2 of Kwong ‘409 {paragraph [0099]}.
Kwong ‘409 further teaches that the compounds having the structure of Formula 2 of Kwong ‘409 can be used as a host material for a phosphorescent dopant in the emissive layer {paragraphs [0109]-[0110]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of Compounds 482 to 492 of Kwong ‘409 such that the compound was used as the host material for a phosphorescent dopant in the emissive layer of the organic light emitting device of Kwong ‘409 described above, based on the teaching of Kwong ‘409. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 11: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above. 
As described above, the compound of Kwong ‘409 is used as a host material of the emissive layer. The host material of the emissive layer must necessarily transport charges to the emissive material in order for light emission to occur. Therefore, the host material can be equated with a transporting material and the emissive layer can be equated with a transporting layer, because charge transport occurs within the layer.

Regarding claims 15-16: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above. 
As described above, the compound of Kwong ‘409 is used as a host material of the emissive layer for a phosphorescent dopant.
The phosphorescent dopant is a transition metal complex {paragraph [0110]}.
Kwong ‘409 does not exemplify a specific device comprising one of Compounds 482 to 492 of Kwong ‘409 as a host material with a specific phosphorescent emitter.
However, Kwong ‘409 exemplifies the compounds shown below as phosphorescent emitters {(paragraphs [0150]-[0160] and [0170]-[0172]: Devices comprising Compounds B, F, and H as phosphorescent emitters.), (p. 131, Compound B; p. 132 Compounds F and H)}.

    PNG
    media_image3.png
    604
    972
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    780
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    687
    586
    media_image5.png
    Greyscale

Each of the compounds shown above meet the limitations of the current claim 16.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Kwong ‘409 as described above by using one of the phosphorescent emitters exemplified by Kwong ‘409 and shown immediately above, based on the teaching of Kwong ‘409. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). 

Regarding claims 17-18: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above. 
Claim 17 differs from claim 9 in that the organic light-emitting device is comprised in consumer product.
Kwong ‘409 does not exemplify a specific consumer product comprising the organic light-emitting device taught by Kwong ‘409 and described above.
However, Kwong ‘409 teaches that organic light-emitting devices of Kwong ‘409 can be incorporated into a wide variety of consumer products that have one or more of the electronic component modules (or units) incorporated therein {paragraph [0042]}. Such consumer products would include any kind of products that include one or more light source(s) and/or one or more of some type of visual displays {paragraph [0042]}. Some examples of such consumer products include flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads-up displays, fully or partially transparent displays, flexible displays, laser printers, telephones, cell phones, tablets, phablets, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, 3-D displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraph [0042]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Kwong ‘409 as described above by incorporating the device into one of the example consumer products described above, based on the teaching of Kwong ‘409. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum organic light emitting devices comprising suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal consumer devices.

Regarding claim 19: Kwong ‘409 teaches all of the features with respect to claims 1 and 9, as outlined above. 
As described above, the compound of Kwong ‘409 is used as a host material of the emissive layer for a phosphorescent dopant. An emissive layer comprising both a host and a dopant is a formulation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) as applied to claim 1 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
Regarding claim 20: 
Kwong ‘409 does not teach a polymer comprising one of the Compounds 482 to 492 of Kwong ‘409.
However, as described above, the compound of Kwong ‘409 is used as a host material of the emissive layer for a phosphorescent dopant.
The phosphorescent dopant is a transition metal complex {paragraph [0110]}.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device (such as Kwong ‘409’s compound shown above) must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, the light-emitting layer of Kwong ‘409 is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image6.png
    859
    1201
    media_image6.png
    Greyscale

As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image7.png
    512
    1249
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    665
    701
    media_image8.png
    Greyscale

Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting layer of the organic electroluminescent device of Kwong ‘409 by linking the phosphorescent light-emitting material of Tokito shown above and the matrix material (Kwong 409’s compound shown above) in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito. Furthermore, it would have been obvious to have selected the iridium coordination moiety of Tokito shown above, based on the teaching of Tokito. The choice would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select .

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Joseph et al. (US 2015/0243893 A1) (hereinafter “Joseph”).
Regarding claims 1-2, 4, and 6: Kwong discloses the compounds shown below {pp. 46-48, Compounds 283-290; 53-54, Compounds 325-328; p. 55, Compound 337; p. 58, Compound 351; p. 62, Compounds 374-377; p. 64, Compound 386; p. 65, Compound 393; p. 67, Compound 400; p. 68, Compound 407}.

    PNG
    media_image9.png
    800
    1087
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    746
    919
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    797
    1111
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    816
    921
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    796
    1087
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    755
    923
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    789
    1111
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    815
    915
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    725
    839
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    719
    854
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    870
    999
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    605
    721
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    918
    778
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    768
    647
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    660
    689
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    654
    735
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    661
    690
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    653
    736
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    852
    618
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    890
    618
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    852
    619
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    750
    517
    media_image30.png
    Greyscale

Kwong ‘409 does not disclose a compound similar to one of the compounds shown above comprising both an acceptor substituent and a donor substituent.
However, Kwong ‘409 exemplifies several compounds comprising aza-dibenzothiophene substituents and aza-dibenzofuran substituents {pp. 9-11, Compounds 23-40 among other exemplified compounds.}.
Additionally, Kwong ‘409 teaches that the compounds shown above have the structure of Kwong ‘409’s Formula 2 {paragraph [0098]}.
Kwong ‘409 teaches that the compounds having the structure of Formula 2 of Kwong ‘409 an be incorporated into an organic light emitting device comprising an anode, a cathode, and an organic layer comprising the compound having the structure of Formula 2 of Kwong ‘409 {paragraph [0099]}.
Kwong ‘409 further teaches that the compounds having the structure of Formula 2 of Kwong ‘409 can be used as a host material for a phosphorescent dopant in the emissive layer {paragraphs [0109]-[0110]}.
Joseph teaches host materials for organic light emitting devices comprising diaza-dibenzofuran and diaza-dibenzothiophene {paragraph [0100]}.
Joseph teaches that the compounds of Joseph have two parts: an electron rich part (the substituted or non-substituted carbazole) and an electron poor part (benzothienopyrimidines or benzofuropyrimidine). Such dual, bipolar, character of the novel compound improves electron-conducting properties and, thus, the compounds are useful as electron-conducting hosts in red, green, yellow, and white OLED devices {paragraph [0100]}. Joseph further teaches that while aza-dibenzothiophene and aza-dibenzofurans have been used as host materials in phosphorescent OLED devices, analogs with two N atoms will further lower the LUMO level and provide better stabilized LUMO; as a result such molecules may be more stable to electrons and may have {paragraph [0100]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compounds of Kwong ‘409 shown above such that the dibenzofuran group or the dibenzothiophene group was instead diaza-dibenzofuran or diaza-dibenzothiophene, based on the teaching of Joseph. The motivation for doing so would have been to provide a compound with bipolar character, improving the electron-conducting properties of the compounds, as taught by Joseph.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Lin et al. (US 2010/0187984 A1) (hereinafter “Lin”).
Regarding claims 1-4, 6, and 8: Kwong discloses the compounds shown below {p. 62, Compounds 374 and 376; p. 64, Compound 386; p. 67, Compound 400}.

    PNG
    media_image23.png
    660
    689
    media_image23.png
    Greyscale
  
    PNG
    media_image25.png
    661
    690
    media_image25.png
    Greyscale
 
    PNG
    media_image27.png
    852
    618
    media_image27.png
    Greyscale
  
    PNG
    media_image29.png
    852
    619
    media_image29.png
    Greyscale

Kwong ‘409 does not disclose a compound similar to one of the compounds shown above comprising both an acceptor substituent and a donor substituent.
However, Kwong ‘409 exemplifies several compounds comprising aza-dibenzothiophene substituents and aza-dibenzofuran substituents {pp. 9-11, Compounds 23-40 among other exemplified compounds.}.
Additionally, Kwong ‘409 teaches that the compounds shown above have the structure of Kwong ‘409’s Formula 2 {paragraph [0098]}.
Kwong ‘409 teaches that the compounds having the structure of Formula 2 of Kwong ‘409 an be incorporated into an organic light emitting device comprising an {paragraph [0099]}.
Kwong ‘409 further teaches that the compounds having the structure of Formula 2 of Kwong ‘409 can be used as a host material for a phosphorescent dopant in the emissive layer {paragraphs [0109]-[0110]}.
Lin teaches compounds comprising aza-dibenzothiophene or aza-dibenzofuran that are useful as host materials for organic light emitting devices {abstract, paragraphs [0024], and [0042]}.
Lin teaches that aza-dibenzothiophene and aza-dibenzofuran moieties are more easily reduced dibenzofuran and dibenzothiophene moieties {paragraph [0049]}. Lin teaches that as a result compounds comprising aza-dibenzothiophene or aza-dibenzofuran are more easily reduced, providing better anion stability and easier anion injection from the electron transport layer (ETL) to the emissive layer (EML) in the device {paragraph [0049]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds of Kwong ‘409 shown above by replacing the dibenzofuran and dibenzothiophene moieties with aza-dibenzothiophene and aza-dibenzofuran moieties, based on the teaching of Lin. The motivation for doing so would have been to provide compounds that are more easily reduced, providing better anion stability and easier anion injection from the electron transport layer (ETL) to the emissive layer (EML) in the device, as taught by Lin.

Claims 1, 3, 5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”).
Regarding claims 1, 3, and 5: Xia discloses Compounds 37-47—Compound 37 is shown below as representative of the compounds {pp. 81-83}.

    PNG
    media_image31.png
    718
    1329
    media_image31.png
    Greyscale

Xia teaches that the Compounds 37-47 have the structure of formula 1 of Xia {(paragraph [0072]: The compounds of the disclosure have the structure of formula 1.), (paragraph [0087]: The compounds of the disclosure are exemplified by Compounds 1-95.)}.
Xia teaches that the compounds having the structure of formula I of Xia are thermally activated delayed fluorescent (TADF) dopants {paragraph [0113] and claim 13}.
Xia does not exemplify compounds similar to the compounds shown above that have both acceptor and donor substituents.
However, Xia teaches that TADF materials often have an electron donor moiety and an electron acceptor moiety {paragraph [0053]}
Additionally, Xia teaches that the compounds having the structure of Formula 1 can be substituted with cyano groups—also known as nitrile groups {paragraphs [0072]-[0079]}.
Stoessel teaches that TADF compounds preferably have both donor and acceptor substituents {paragraph [0017]}. The donor substituents can be carbazole derivatives {paragraph [0017]}. The acceptor substituents can be cyano groups {paragraph [0017]}. 
Gao teaches that a cyano substituent has a strong electron-withdrawing property and can effectively suppress non-radiative transitions, and can be used to construct donor-acceptor TADF molecules with low differences between the singlet and triplet states {paragraph [0057]}.
At the time the invention was effectively filed, it would have been obvious to have substituted Compounds 37-47 of Xia with a cyano group, based on the teaching of Xia, Stoessel and Gao. The motivation for doing so would have been to provide for an acceptor substituent in additional to a donor substituent, the acceptor substituent being one that has a strong electron-withdrawing property and can effectively suppress non-radiative transitions, and can be used to construct donor-acceptor TADF molecules with low differences between the singlet and triplet states, as taught by Xia, Stoessel, and Gao.

Regarding claims 9 and 12-13:
Claim 9 differs from claim 1 in that the compound having the structure of Formula I is comprised in an organic light emitting device.
Xia does not teach a specific device comprising one of Compounds 37-47.
However, as outlined above, Xia teaches that the compounds having the structure formula 1 of Xia are thermally activated delayed fluorescent (TADF) dopants. 
Xia further teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising an emissive layer disposed between the anode and the cathode {paragraphs [0088]-[0091] and [0113]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of Compounds 37-47 of Xia such that the compound was used as a TADF dopant in the emissive layer of the organic light emitting device of Xia described above, based on the teaching of Xia. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”) as applied to claim 13 above, and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
Regarding claims 14 and 19: Xia as modified by Stoessel and Gao teach all of the features with respect to claim 13, as outlined above.
Xia as modified by Stoessel and Gao does not teach that the emissive layer further comprises a sensitizer that is a phosphorescent material.
So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Xia as modified by Stoessel and Gao such that the emissive layer comprised a sensitizer that is a phosphorescent material, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100%, as taught by So.
An emissive layer comprising both a TADF light emitting material and a sensitizer is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,109,799 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4 and 9: Claim 12 of U.S. Patent No. 10,109,799 B2 discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {col. 266, lines 60-67 and col. 267 lines 1-14: The organic layer comprises a compound having the structure of Formula 2}.
The organic layer comprises the compound shown below {(col. 267, lines 65-67: The compound having the structure of Formula 2 can have the structure of one of Compounds 470-500), (col. 275, Compound 492)}.

    PNG
    media_image32.png
    789
    768
    media_image32.png
    Greyscale


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,910,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4: Claim 11 of U.S. Patent No. 10,910,577 B2 discloses the compounds shown below {col. 293}.

    PNG
    media_image33.png
    793
    944
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    709
    942
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    790
    944
    media_image35.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786